DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the specification does not discuss the limitation “does not exceed 50 nm”. While not inherently indefinite, as a negative limitation the original disclosure must recite the bounds of the exclusion. In this case the instant specification does not teach limiting a range to 50 nm. See MPEP 2173.05(i). For purposes of examination, examiner reads the limitation as “wherein the first range of wavelengths is less than 50 nm”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 14-15, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Elton et al (United States Patent Application Publication 20070153285) in view of Rao et al (United States Patent Application Publication 20020088952).
As to claim 1, Elton teaches an optical device comprising: 
 	a first source of light (Figure 2, elements 1 and/or 2) to direct a first light beam to a first location on a surface of a product (Figure 2, element 13), wherein the first light beam is to generate, at the first location, a first reflected light (Figure 2, light from laser 1 reflects off surface 13 to detector 16, see paragraph 0047); 
 	an optical sensor (Figure 2, element 16) to: collect a first data representative of a direction of the first reflected light (paragraph 0046 “record an intensity angular distribution image of the scattered light”; collect a second data representative of a first plurality of values characterizing intensity of the first reflected light (paragraph 0046 “record an intensity angular distribution image of the scattered light”) at a corresponding one of a first plurality of wavelengths, each of the first plurality of wavelengths belonging to a first range of wavelengths (paragraph 0043 teaches laser 1 has a range of 635 nm, and paragraph 0072 teaches a polychromatic light source and filters to define a desired wavelength range); and 
 	a processing device, in communication with the optical sensor (Figure 1 “Computer”), to: determine, using the first data, [a position of the surface of the product (see paragraph 0045)]; retrieve calibration data (paragraph 0070); and determine, using the position of the surface of the product, the second data, and the calibration data, a first characteristic representative of a quality of the product (Abstract, determine refractive index via angular distribution & intensity).
 	Elton does not teach the product being transported from a processing chamber. However, it is known in the art as taught by Rao. Rao teaches the product being transported from a processing chamber (Figure 6 shows multiple processing chambers 314-317, inspection station 302, and paragraph 0104-0106 teach inspecting a substrate in the overall process sequence). It would have been obvious to one of ordinary skill in the art at the time of filing to have the product being transported from a processing chamber, in order to insure a defect-free product.
 	While Elton does not explicitly teach knowing the position of the surface of the product, Elton teaches mapping the reflected light from the surface to the detector (paragraph 0045) and it would have been obvious to one of ordinary skill in the art at the time of filing that one must know the position of the surface (relative to the light source & detector) in order to map a reflection from it.
As to claim 2, Elton teaches everything claimed, as applied above in claim 1, in addition the first data comprises a representation of an angular distribution of the first reflected light (Abstract, paragraph 0050).
As to claim 5, Elton in view of Rao teaches everything claimed, as applied above in claim 1, with the exception of the first range of wavelengths does not exceed 50 nm. However, both Elton and Rao teach the use of filters to limit the range of wavelengths used (paragraphs 0072 and 0048 respectively), and it would have been obvious to one of ordinary skill in the art at the time of filing to use a filter producing the claimed range, since the use of band-pass filters is known in the art of optical scanning and the selection of a filter with the claimed property would be an obvious matter of design choice within the level of one of ordinary skill in the art. See MPEP 2144.06(II). In this case, using a filter producing the claimed range would be done to improve machine performance.
As to claim 6, Elton in view of Rao teaches everything claimed, as applied above in claim 1, in addition Elton teaches the second data is further representative of a plurality of polarization values of the first reflected light at a corresponding one of the plurality of wavelengths of the first reflected light (paragraph 0003, last two sentences).
As to claim 7, Elton in view of Rao teaches everything claimed, as applied above in claim 1, in addition Rao teaches the product comprises a wafer and one or more films deposited on the wafer (paragraphs 0003-0004), and wherein the first characteristic representative of the quality of the product comprises a thickness of at least one film of the one or more films at the first location (paragraph 0109).
As to claim 8, Elton in view of Rao teaches everything claimed, as applied above in claim 1, in addition Rao teaches the product comprises a wafer and one or more films deposited on the wafer (paragraphs 0003-0004), and wherein the first characteristic representative of the quality of the product is associated with a uniformity of at least one film of the one or more films at the first location (paragraph 0109 teaches measuring film thickness, paragraph 0093 teaches scanning the entire surface, and it would have been obvious to one of ordinary skill in the art at the time of filing that a thickness measurement of the entire film would provide a uniformity measurement). It would have been obvious to one of ordinary skill in the art at the time of filing to have the product comprises a wafer and one or more films deposited on the wafer, and wherein the first characteristic representative of the quality of the product is associated with a uniformity of at least one film of the one or more films at the first location, in order to insure the quality of the product.
As to claim 9, Elton in view of Rao teaches everything claimed, as applied above in claim 1, in addition Elton teaches the first characteristic representative of the quality of the product is associated with a smoothness of the surface of the product at the first location (Abstract teaches determining both micro-roughness and macroroughness).
As to claim 14, Elton in view of Rao teaches everything claimed, as applied above in claim 1, in addition Elton teaches a second source of light (Figure 2, element 1 is a first source and element 2 is a second source) to direct a second light beam to the first location on the surface of the product, the second light beam to generate, at the first location, a second reflected light (Figure 2, light from laser 2 reflects off surface 13 to detector 16, see paragraph 0047); and
 	a second optical sensor (Figure 12, photodiode 99) to collect a third data representative of a second plurality of values characterizing intensity of the second reflected light at a corresponding one of a second plurality of wavelengths (paragraph 0069), each one of the second plurality of wavelengths belonging to a second range of wavelengths (paragraph 0057 teaches different wavelengths), 
 	wherein to determine the first characteristic representative of the quality of the product, the processing device is further to use the third data (paragraphs 0067-0069).
 	While Elton does not explicitly teach wherein the second range of wavelengths is centered differently than the first range of wavelengths, Elton teaches using different wavelengths (paragraph 0057) and it would have been obvious to one of ordinary skill in the art at the time of filing that a different wavelength band would have a different center wavelength.
As to claim 15, Elton in view of Rao teaches everything claimed, as applied above in claim 1, in addition Elton teaches the first characteristic representative of the quality of the product comprises an optical property of the product, where the optical property comprises at least one of a refractive index of the product or an extinction coefficient of the product (Abstract teaches determining refractive index).
As to claim 21, the method would flow from the apparatus of claim 1.
As to claim 23, the method would flow from the apparatus of claims 7 through 9.
As to claim 24, the method would flow from the apparatus of claim 14.
Claims 3-4, 10-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elton in view of Rao, and in further view of Fujimoto (United States Patent 6245585).
As to claim 3, Elton in view of Rao teaches everything claimed, as applied above in claim 1, with the exception of the position of the surface of the product comprises a displacement of the first location on the surface of the product from a reference position. However, it is known in the art as taught by Fujimoto. Fujimoto teaches the position of the surface of the product comprises a displacement of the first location on the surface of the product from a reference position (Figures 5A-C show a tilt from reference horizontal plane 501). It would have been obvious to one of ordinary skill in the art at the time of filing to the position of the surface of the product comprise a displacement of the first location on the surface of the product from a reference position, in order to insure accurate reflection & measurements.
As to claim 4, Elton in view of Rao teaches everything claimed, as applied above in claim 1, with the exception of the position of the surface of the product comprises a tilt of the surface of the product and wherein the calibration data is to compensate for the tilt of the surface of the product. However, it is known in the art as taught by Fujimoto. Fujimoto teaches the position of the surface of the product comprises a tilt of the surface of the product and wherein the calibration data is to compensate for the tilt of the surface of the product (Figures 5A-C, Figure 3 steps 205-209, column 5: 56-65). It would have been obvious to one of ordinary skill in the art at the time of filing to the position of the surface of the product comprises a tilt of the surface of the product and wherein the calibration data is to compensate for the tilt of the surface of the product, in order to insure accurate reflection & measurements.
As to claim 10, Elton in view of Rao teaches everything claimed, as applied above in claim 1, with the exception of the processing device is to cause the first source of light to direct the first light beam to the first location responsive to the first location being transported to a position that is aligned with a direction of the first light beam. However, it is known in the art as taught by Fujimoto. Fujimoto teaches the processing device (Figure 1, element 140) is to cause the first source of light to direct the first light beam to the first location responsive to the first location being transported to a position that is aligned with a direction of the first light beam (Figure 3, steps 201-204). It would have been obvious to one of ordinary skill in the art at the time of filing to have the processing device is to cause the first source of light to direct the first light beam to the first location responsive to the first location being transported to a position that is aligned with a direction of the first light beam, in order to insure complete coverage of the object.
As to claim 11, Elton in view of Rao in view of Fujimoto teaches everything claimed, as applied above in claim 10, in addition Elton teaches the first source of light (Figure 2, elements 1 and 2) is further to direct a second light beam to a second location on the surface of the product (elements 1 & 2 comprise the source, element 2 generates a second light), responsive to the second location being transported to a position aligned with a direction of the second light beam (paragraph 0045 teaches aligning the elements of the system to a position where they generate the desired data), wherein the second light beam is to generate, at the second location, a second reflected light (paragraph 0047); the optical sensor is further to collect a third data representative of a second plurality of values characterizing intensity of the second reflected light at a corresponding one of the first plurality of wavelengths (paragraph 0047 teaches obtaining an intensity angular distribution image of the scattered light using the second laser); and the processing device is further to determine, using the third data, the first data, and the calibration data, a second characteristic representative of the quality of the product (paragraph 0049 teaches calculating e.g. gloss).  
As to claim 12, Elton in view of Rao in view of Fujimoto teaches everything claimed, as applied above in claim 11, in addition Elton teaches the processing device is to cause the first source of light to direct a second light beam to a second location on the surface of the product, responsive to the second location being transported to a position aligned with a direction of the second light beam (Figure 9 shows three locations being simultaneously illuminated, see paragraph 0064).
As to claim 13, Elton in view of Rao in view of Fujimoto teaches everything claimed, as applied above in claim 11, in addition Rao teaches the product comprises a wafer and one or more films deposited on the wafer (paragraphs 0003-0004), and wherein the second characteristic representative of the quality of the product comprises at least one of a thickness (paragraph 0109) or a uniformity (paragraph 0109 teaches measuring film thickness, paragraph 0093 teaches scanning the entire surface, and it would have been obvious to one of ordinary skill in the art at the time of filing that a thickness measurement of the entire film would provide a uniformity measurement) of at least one film of the one or more films.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the product comprises a wafer and one or more films deposited on the wafer, and wherein the second characteristic representative of the quality of the product comprises at least one of a thickness or a uniformity of at least one film of the one or more films, in order to insure the quality of the product.
 	Rao does not explicitly teach calculating qualities at the second location. However, it is known in the art as taught by Elton. Elton teaches multiple locations (Figure 9) and It would have been obvious to one of ordinary skill in the art at the time of filing to combine the measurements taught by Rao and Fujimoto into the invention of Elton, in order to speed the inspection process.
As to claim 22, the method would flow from the apparatus of claims 3 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877      


/Michael A Lyons/Primary Examiner, Art Unit 2877